Citation Nr: 1510128	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Timeliness of an appeal in a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC). 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army and had active service from September 1941 to March 1942 and from February 1945 to November 1945. He died on March [redacted], 2009. The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which found the appellant's December 2011 appeal untimely. 


FINDING OF FACT

The RO issued a rating on February 4, 2010, the appellant filed a notice of disagreement (NOD) on February 3, 2011, the RO issued a statement of the case (SOC) on September 8, 2011, and the appeal was received on December 16, 2011. 


CONCLUSION OF LAW

A substantive appeal was not timely received entitlement to a one-time payment from the FVEC. 38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.301, 20.302, 20.305 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

When an application for benefits is received, VA has notice and assistance requirements under applicable law except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032 (2014). Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary here. See Mason v. Principi, 16 Vet. App. 129 (2002). 

Timeliness

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2014). Appellate review is initiated by the filing of a NOD, and is completed by the filing of a Substantive Appeal after a SOC has been furnished. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2014).  In order to perfect an appeal to the Board, a claimant must file a Substantive Appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014). 

The Board observes that a NOD must be filed within one year from the date that the RO mails notice of a determination. The date of mailing of the notification is presumed to be the same as the date of the letter. See 38 C.F.R. § 20.302(a) (2014). The Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2014).  A substantive appeal must be filed within 60 days from the mailing date of the SOC or within the remainder of the 1-year period from the issuance of the determination being appealed, whichever ends later.   See 38 C.F.R. § 20.302 (b) (2014). A decision as to the adequacy of a Substantive Appeal will be made by the Board. See 38 U.S.C.A. § 7108 (West 2014); 38 C.F.R. § 20.101(d) (2014). 

Here, the Board finds that the RO issued a rating on February 4, 2010 and the appellant filed a notice of disagreement (NOD) on February 3, 2011. Next, the RO issued a statement of the case (SOC) on September 8, 2011, meaning that since the rating was over one year old, the appellant had 60 days to perfect the appeal or until November 7, 2011. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. The appeal was received on December 16, 2011 (it was signed November 11, 2011 and postmarked December 2, 2011). 

Given the above, the appeal as to the timeliness of the submission of the VA Form 9 fails, and the appeal in this matter is dismissed. See 38 C.F.R. § 20.101. 


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal in a claim of entitlement to a one-time payment from the FVEC is dismissed. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


